There was no error in allowing the defendant’s motion for a directed verdict. There was no evidence that the swinging door, the pneumatic door closing device, the doorway or the steps leading from the defendant’s shop down to the street were defectively maintained. Flynn v. F. W. Woolworth Co. 338 Mass. 789, and cases cited. On the record, the defendant was not bound to anticipate that the customer who opened the door and held it for the plaintiff as he started toward and through the doorway would let go of the door before the plaintiff had passed through the doorway, or would do so in such fashion that the door would strike the plaintiff or cause him to fall down the steps. See Smith v. Johnson, 219 Mass. 142; Sterns v. Highland Hotel Co. 307 Mass. 90, and cases cited.

Exceptions overruled.